Citation Nr: 9900546	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  96-47 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. R. Moore


INTRODUCTION

The veteran had active military service from May 1974 to July 
1976.

This case is before the Board of Veterans Appeals (Board) on 
appeal from an August 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the RO denied the veterans claim of entitlement to a 
disability rating over 20 percent for service-connected 
lumbosacral strain.  The veteran's notice of disagreement was 
received in September 1996.  A statement of the case was 
mailed to the veteran in September 1996.  The veteran's 
substantive appeal was received in October 1996.  The veteran 
testified at a hearing before a member of the Board sitting 
at the RO in May 1997.

The veteran is represented by Disabled American Veterans in 
this appeal.


CONTENTIONS OF VETERAN ON APPEAL

The veteran and his representative contend the veterans 
service-connected lumbosacral strain warrants a disability 
rating over the 20 percent schedular rating currently 
assigned.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board the preponderance of the evidence 
supports the assignment of a 40 percent schedular rating for 
the veterans service-connected lumbosacral strain.


FINDINGS OF FACT

1.	The veterans claim has been adequately developed:  all 
available evidence has been associated with the veterans 
claims folder.

2.	The RO properly performed the actions required by the 
Boards July 1997 remand.

3.	The veterans lumbosacral strain results in severe 
limitation of motion of the veterans lumbar spine.


CONCLUSION OF LAW

The veteran's service-connected lumbosacral strain warrants a 
disability rating of 40 percent.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this case was previously 
before the Board in July 1997.  At that time, the case was 
remanded to the RO in order for an examination to be 
administered which followed the dictates set forth by the 
U.S. Court of Veterans Appeals (Court) in DeLuca v. Brown, 8 
Vet.App. 202 (1995).  In this remand the Board set forth a 
number of specific questions to be answered by the examining 
physician.

In Stegall v. West, the Court ruled that a Board or Court 
remand which directs some action to be carried out provides a 
veteran with a right as a matter of law to have that 
action accomplished.  Stegall v. West, 11 Vet. App. 268 
(1998).  This means the Board and RO now have a duty to 
ensure that every directive in every remand is followed 
fully.  In the case at hand, the veteran was correctly 
scheduled for VA examinations and the reports of those 
examinations give a good picture of the severity of the 
veterans lumbosacral strain.  The Board therefore finds that 
the RO has adequately carried out the dictates of the Boards 
July 1997 remand.

The Board also finds sufficient evidence has been submitted 
to justify a belief that the veterans claim of entitlement 
to an increased evaluation for service-connected lumbosacral 
strain is well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  
Murphy v Derwinski, 1 Vet. App. 78 (1990).  All relevant 
evidence has been fully developed.  The VA's duty to assist 
the veteran has therefore been satisfied.  Id.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected lumbosacral 
strain is not adequate given the current symptomatology of 
the disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of a veteran's earning capacity.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).  The Board has reviewed the veterans 
claim in light of the history of the disability since its 
onset; however, where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veterans lumbosacral strain is currently rated 20 
percent disabling under Diagnostic Code 5295.  This rating 
envisions lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  In order for a higher (40 percent) 
disability rating to be warranted, lumbosacral strain must be 
severe; with listing of whole spine to opposite side, 
positive Goldthwaites sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint spaces, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).

In assigning a disability rating to the veterans lumbosacral 
strain, the Board must also consider Diagnostic Code 5292 
(Spine, limitation of motion of, lumbar).  In order for 
the veterans lumbosacral strain to warrant a disability 
rating over 20 percent under Diagnostic Code 5292, the 
preponderance of the evidence must show that the veteran 
suffers severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).   

The Court has held the provisions of 38 C.F.R. §§ 4.40, 4.45 
(1998) must be considered when a diagnostic code (such as 
Diagnostic Code 5292) provides for compensation based solely 
upon limitation of motion.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).

The provisions of 38 C.F.R. § 4.40 require consideration be 
given to functional loss, including functional loss due to 
pain on use, including during flare-ups, in musculoskeletal 
system disability evaluations.  The provisions of 38 C.F.R. 
§ 4.45 direct pain on movement to be considered a factor in 
evaluating joint disabilities and whether there is weakened 
motion, excess fatigability or incoordination.  If feasible, 
this should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca.

The veterans service medical records show the veteran was 
treated for back pain and acute lumbar strain in service.  
A VA examination in April 1980 resulted in a diagnosis of 
chronic strain of the lumbar spine, moderate.  Service 
connection was granted for lumbosacral strain in a rating 
action issued in February 1980, and a 20 percent schedular 
rating was assigned for the disability.  The report of a VA 
examination administered in July 1983 shows a diagnosis of 
lumbosacral strain  associated with limitation of full 
range of motion of the lumbar spine.  The 20 percent 
evaluation was continued in an August 1983 rating action.  
After consideration of VA examinations in June 1985 and May 
1986 the veterans 20 percent schedular rating was reduced to 
10 percent under 38 C.F.R. § 3.105(e) in a final rating 
action issued in July 1986.  The report of a VA examination 
administered in May 1989 shows a diagnosis of lumbosacral 
strain and radiculitis with decreased range of motion.  The 
disability rating assigned for the veterans lumbosacral 
spine was subsequently increased to 40 percent disabling in a 
rating action issued in June 1989.  The report of a VA 
examination administered in January 1991 shows a diagnosis of 
lumbosacral strain.  Forward flexion of the lumbar spine 
was reported as 0-55 degrees and lateral rotation of the 
lumbar spine as 0-25 degrees, with further attempts at either 
reportedly causing discomfort.  The report of an X-ray 
study administered at that time once again shows normal 
vertebral bodies and alignment.  The schedular rating 
assigned for the veterans lumbosacral strain was reduced to 
20 percent disabling under 38 C.F.R. § 3.105(e) in a rating 
action issued in April 1991.  A Board decision issued in May 
1994 denied restoration of the 40 percent schedular rating 
assigned for the veterans lumbosacral strain.  In a final 
rating action of November 1994 an increase in the 20 percent 
evaluation for lumbosacral strain was denied.

The veteran currently contends his service-connected 
lumbosacral strain has increased in severity.

VA outpatient treatment records in 1995, 1996 and 1997 show 
complaints on chronic low back pain in March 1996.  
Examination revealed decreased range of motion and 
generalized lumbar tenderness.  Other than the March 1996 
medical entry in the outpatient records there is not other 
reference to low back problems.

The report of the VA examination administered in June 1996 by 
Dr. Lichtman disclosed mild para spinal tenderness found from 
L1 to S1.  The veterans forward flexion was reported to be 
limited to 60 degrees by acute onset of pain.  Backward 
extension was reported as 5 degrees, lateral flexion was 
reported as 10 degrees bilaterally.  The examining physician 
rendered a diagnosis of chronic, recurrent lumbosacral 
strain with radicular pain extending into both legs, left 
greater than right.  Also, there is a marked decreased range 
of motion.  The report of an X-ray study administered at 
that time shows normal vertebral bodies and alignment.

At his hearing before a member of the Board in May 1997, the 
veteran testified that he experiences pain at least three 
times a week (page 6 of hearing transcript), that he suffers 
from morning stiffness which makes him lose time from his job 
as a cook (page 7 of hearing transcript), that he suffers 
from frequent muscle spasms (page 9 of hearing transcript), 
and that he must wear a back brace 4 or 5 times a week (page 
13 of hearing transcript).  He also reported that he was hurt 
in a May 1996 incident in which his service-connected 
lumbosacral strain caused his back to give out while he was 
working and that it has been hard for him to retain 
employment as a cook as a result of such incidents (page 18 
of hearing transcript).

Pursuant to the Boards July 1997 remand, a VA examination 
was administered in August 1997.  The report of that 
examination shows no sensory deficits.  The veteran was 
noted to suffer from lumbosacral strain/sprain syndrome 
with restricted range of motion as Dr. Lichtman described 
and was also noted to be prone to exacerbations of that 
condition.  The examining physician found no evidence to 
support a radiculopathy.  Additionally, no evidence of 
incoordination or easy fatigability was found.

The RO found the August 1997 examination to be insufficient 
and returned the case for another examination and to have the 
examiner completely answer the questions set forth in the 
Boards July 1997 remand.

Another VA examination was administered in October 1997.  In 
the report of that examination, the examining physician noted 
the following:

Examination of [the veteran] demonstrates 
tenderness of the paraspinal muscles of 
the lumbar spine from L1 to L5 with range 
of motion of forward flexion from 0 to 60 
degrees, extension from 0 to 15 degrees, 
lateral flexion from 0 to 15 degrees, 
lateral rotation from 0 to 15 degrees.  
Neurological examination demonstrates no 
evidence of atrophy which was clearly 
indicated in my previous report of 5/5 
power.  Deep tendon reflexes are 
symmetrical and there is no sensory 
deficits although [the veteran] has 
radicular symptomatology.  There is no 
sensory of absence of reflexes;  no 
history suggestive of anything that 
aggravated his lumbosacral strain/sprain 
syndrome.  Examination is limited by pain 
which is credible. 

The diagnostic impression of the October 1997 examination was 
lumbosacral strain/sprain syndrome with radicular features 
although no evidence of atrophy or neurological deficit at 
this time with restricted range of motion as described above.  
He is prone for exacerabations and remissions of his 
condition. There is no evidence of fatigability or 
incoordination to the above condition.

As noted previously, in order for the veterans lumbosacral 
strain to warrant a disability rating over 20 percent, the 
preponderance of the evidence must show  severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaites sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint spaces, or some of the above with abnormal mobility on 
forced motion or it must show severe limitation of 
motion of the lumbar spine.  There is no medical evidence of 
record which shows a listing of the veterans whole spine to 
the opposite side, a positive Goldthwaites sign, or any 
abnormal mobility on forced motion.  Additionally, repeated 
X-ray examinations show no evidence of loss of lateral motion 
with osteo-arthritic changes or narrowing or irregularity of 
joint spaces.  However, the veteran does suffer marked 
decreased range of motion as described in the June 1996 
examination and restricted motion as described in the August 
1997 examination, especially when pain is taken into account 
(as it was in the report of the October 1997 examination, 
which described the veterans reports of pain as 
credible).  Although the examination report notes that 
the examination is limited by pain it is unclear from the 
examination report if the specific ranges of motion reported 
by the examining physician are based on pain.  Additionally, 
the report of the veterans August 1997 examination notes 
that the veteran is prone to exacerbations of his lumbosacral 
strain, but it is not clear if these exacerbations were taken 
into account when the veterans limitation of motion was 
reported.  In DeLuca, the Court ruled that limitation of 
motion caused by exacerbation of a condition has to be 
considered in rating that condition.  The reports of the 
veterans August and October 1997 VA examinations state that 
the veteran suffers significant limitation of motion due to 
his service-connected lumbosacral strain.  They also state 
that the veteran suffers exacerbations of his condition and 
that his motion is further limited by pain.  This being the 
case, although the examiner did not specifically describe the 
limitation of motion caused by pain as severe the Board 
will give the veteran the benefit of the doubt and with 
consideration of 38 C.F.R. § 4.7 accept that the veterans 
limitation of motion is severe under Diagnostic Code 
5292, when pain on motion and periodic exacerbations are 
considered.  Accordingly, it is the opinion of the Board that 
the preponderance of the evidence supports the veterans 
claim of entitlement to an increased rating for service-
connected lumbosacral strain;  the assignment of a 40 percent 
schedular rating under Diagnostic Code 5292 is therefore 
warranted for the condition. 

A 40 percent schedular rating is the highest rating available 
under Diagnostic Code 5292 or Diagnostic Code 5295.  Since 
those are the only pertinent diagnostic codes, the assignment 
of a 40 percent schedular rating represents a full grant of 
the benefit sought on appeal.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).


ORDER

The appeal is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
